DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

The amendment filed January 29, 2021, has been entered.  Claims 1-6 are pending in the application.  The previous objection to claims 3 and 5 has been withdrawn in view of the amendments to claims 3 and 5.  The previous double patenting rejection has been withdrawn in view of the filing of a terminal disclaimer.

Terminal Disclaimer

The terminal disclaimer filed on January 28, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,452,982 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Natarajan et al. (US 2005/0054651; cited on IDS filed March 1, 2019).
Regarding claim 1, Natarajan et al. teach the generic compound of claim 1 (p. 36), shown below

    PNG
    media_image1.png
    152
    373
    media_image1.png
    Greyscale

They do not specifically teach the compound as a resolved stereoisomer as claimed.  However, they do teach that one of ordinary skill would recognize that the compounds included in their invention can exist in a number of different isomers, and state that their invention includes all such combinations and variations [0176].  Therefore, the claimed 
Regarding claim 4, Natarajan et al. teach that products comprising the compounds of their invention may be administered orally and topically [0208].
Regarding claim 5, Natarajan et al. teach that products comprising the compounds of their invention may also comprise one or more additional therapeutic compounds, including menthol, menthyl lactate or isopulegol [0014, 0023].  Therefore, it would have been obvious to have included the claimed compound with an additional cooling compound as claimed, as the cooling compounds of claim 5 were known to be provided in combination with compounds according to claim 1.

Allowable Subject Matter

Claims 2, 3 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Natarajan et al. fails to teach products having a cooling effect and methods of providing products with a cooling effect as claimed.  Where the prior art does teach (2-isopropyl-5-methyl-N-(2-pyridin-2-yl)ethyl cyclohexane carboxamide, the prior art does not teach that this compound exhibits a cooling effect.  Further, as the prior art is directed to treatment of disease, it would not have been obvious to have utilized this compound of the prior art to provide a cooling effect in products as claimed.

Response to Arguments

Applicant's arguments filed January 29, 2021, have been fully considered.
Applicant argues that one of ordinary skill would not have selected compound 3039 for further development efforts as Natarajan does not recognize the cooling effects of their compounds (Remarks, pp. 4-5).
This argument is not persuasive.  The generic compound 3039 taught by Natarajan et al. indicates opposite stereochemistry for the 2- and 5- positions on the menthyl ring, which means they are either 2S,5R or 2R,5S.  Looking to Example 1 of Natarajan (p. 21), the production of the menthane-3-carboxamide compounds is discussed in further detail.  The schematic at [0228] shows the 1R,2S,5R stereoisomer of menthol as the starting compound for production of the menthane-3-carboxamide compounds.  Therefore, to have arrived at the claimed stereoisomer that is 1R,2S,5R continues to be considered obvious over the teachings of Natarajan et al.  In turn, claims 4 and 5 are also obvious over Natarajan et al. as the compounds are taught in products to be applied to the skin or taken orally, and in combination with cooling compounds as claimed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791